 

Exhibit 10.2

REFERRAL AGREEMENT

REFERRAL AGREEMENT, dated as of the Second day of March, 2015 between F.H.G.
Corporation, a Florida corporation having a principle place of business in
Spring Hill, Tennessee and doing business as “Capstone Nutrition” (“Capstone”),
and MusclePharm Corporation (“MUSCLEPHARM”), a Nevada corporation having a
principle place of business in Denver, Colorado with reference to the following
facts:

A.

Capstone is engaged in the business of manufacturing and distributing dietary
supplements and food products in powder, pill, tablet or capsule form, and
including both finished (packaged) goods and bulk or semi-finished form for
export (“Products”); and

B.

MUSCLEPHARM desires to refer customers to Capstone not already served by
Capstone and not obtained by Capstone primarily from other means or sources
(“Referred Customers”) for purchase of Products, and Capstone is willing to pay
a referral fee, conditional upon receipt of payment from the Referred Customers.

NOW, THEREFORE, in consideration of the foregoing and the promises and
obligations set forth herein, it is hereby agreed as follows:

1.

Definitions.  As used herein, the following terms shall be construed to have the
meanings set forth or referenced below:

(a)

“Net Collected Sales to Referred Customer” means the total revenue actually
collected by Capstone from a Referred Customer on an invoice, adjusted for any
returns, deductions, fees or allowances imposed by the Referred Customer. Any
invoices short-paid shall not be included in the calculation of Net Collected
Sales to Referred Customer.

(b)

“Manufacturing Agreement” means that certain Manufacturing Agreement between the
Parties originally effective November 27, 2013, as amended by First Amendment
effective January 1, 2015 and as it may hereafter be further amended by the
Parties in writing in accordance with the terms thereof.

(c)

“Option Agreement” means that certain Option Agreement dated the date hereof
between the Parties.

(d)

“Parties” means MUSCLEPHARM and Capstone.

(e)

“Transaction Documents” means, collectively, this Agreement, the Manufacturing
Agreement, the Option Agreement and the Warrant.

(f)

“Warrant” means that certain Warrant dated the date hereof issued by Capstone to
MUSCLEPHARM.

2.

Term.  The term of this Agreement shall commence on the date hereof and continue
for so long as the Manufacturing Agreement between the Parties remains in
effect.

3.

Nature of Services.  During the term of this Agreement, MUSCLEPHARM agrees to
use reasonable commercial efforts to refer new customers to Capstone that
Capstone does not already directly sell to.  Upon MUSCLEPHARM’s referral,
Capstone must inform MUSCLEPHARM if it is already a current Capstone customer
and thus not eligible for a Fee. MUSCLEPHARM has no authority to, and shall not,
negotiate on behalf of Capstone or make any representations or commitments on
behalf of Capstone, and Capstone reserves the right to accept or refuse in its
sole discretion any or all referred business, without obligation to MUSCLEPHARM.

4.

Compensation, Reporting and Audit Rights.  

(a)

In full consideration for all services to be provided by MUSCLEPHARM to Capstone
under this Agreement, Capstone shall pay to MUSCLEPHARM, and MUSCLEPHARM agrees
to accept as its sole compensation therefor, a referral fee (the “Fees”) equal
to [*] ([*]%) of Net Collected Sales to Referred Customers received during the
term of this Agreement.

(b)

Payment of the Fee shall be due within 30 days following the end of each
calendar quarter, together with an itemized report that sets forth in reasonable
detail the calculation of the Net Collected Sales to Referred Customers during
the prior quarter, except that payment for the final calendar quarter of this
Agreement (and the calendar quarter prior thereto, if

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

 

--------------------------------------------------------------------------------

 

there are less than 90 days in the final calendar quarter of the term of this
Agreement) shall be due 30 days following the expiration of the term of this
Agreement.  

(c)

Subject to the last sentence of this Section 4(c), MUSCLEPHARM shall have the
right, upon at least five (5) days written notice and no more than once each
contract year of the Term to cause its independent public accountants to inspect
Capstone’s books and records and all other documents and material in the
possession of or under the control of Capstone with respect to the calculation
of the Fees for the prior contract year at the place or places where such
records are normally retained by Capstone.  Subject to the last sentence of this
Section 4(c), MUSCLEPHARM’s independent public accountants shall have reasonable
access thereto for such purposes and shall be permitted to be able to make
copies thereof and extracts therefrom solely for the purpose of confirming its
review. MUSCLEPHARM’s independent public accountants shall agree that they shall
keep confidential and not disclose to MUSCLEPHARM or any other person the
identity of any Capstone customers that are not Referred Customers learned in
their review and that communication with MUSCLEPHARM shall be limited to whether
Capstone is in compliance, or if not, their calculation of the Fees due.

(d)

Capstone shall keep complete and accurate books of account for the preceding
three years, and, as to the final year of this Agreement, for three years after
the date of termination or expiration. In the event that any shortfalls,
inconsistencies or mistakes are discovered, they shall immediately be rectified
by Capstone at its sole cost and expense.

(e)

In the event a shortfall in the amount of [*] ([*]%) or more is discovered,
Capstone shall reimburse MUSCLEPHARM for the cost of the audit including any
reasonable attorney’s fees incurred in connection therewith.  

5.

Confidentiality.  MUSCLEPHARM agrees that sales reports received and this
Agreement shall be deemed to be confidential information of Capstone
(hereinafter collectively referred to as “Confidential Information”) and shall
be maintained by MUSCLEPHARM in confidence and not disclosed to any other
person.  This confidentiality requirement shall not apply to the extent that (i)
the information in question is in the public domain as of the date of this
Agreement or thereafter becomes part of the public domain through no breach of
this Agreement by MUSCLEPHARM, (ii) such requirement is waived in writing by
Capstone, (iii) disclosure of the information in question is required by court
order or applicable law (provided that MUSCLEPHARM shall inform Capstone in
advance of any such disclosure so that Capstone may seek a protective order),
(iv) disclosure of the information in question is required for the purpose of
enforcing this Agreement, (v) upon advice of MUSCLEPHARM’s counsel, this
Agreement or the information in question is required to be disclosed by any
governmental or regulatory authority, or (vi) the information in question
becomes known to MUSCLEPHARM via a third party that, to the knowledge of
MUSCLEPHARM, is not prohibited from disclosing the same to MUSCLEPHARM.

6.

Dispute Resolution.  It is the intent of the Parties that any dispute be
resolved promptly through good faith negotiation between Capstone and
MUSCLEPHARM.  Either Party may initiate negotiation proceedings by written
notice to the other party describing the particulars of the dispute. The Parties
agree to meet in good faith to jointly define the scope and a method to remedy
the dispute. Should any disputes remain existent between the Parties after any
good faith negotiation process set forth above, then the Parties shall promptly
submit any dispute to mediation in accordance with the mediation rules of the
American Arbitration Association (AAA) prior to either Party bringing suit.  Any
disputes regarding calculation of Net Collected Sales to Referred Customer shall
be submitted to one of CohnReznick LLP, McGladrey LLP or Grant Thornton LLP (at
MUSCLEPHARM’s option) for final resolution binding on both parties and such
accounting firm’s charges to be split by the Parties.

7.

Independent Contractor.  The Parties acknowledge and agree that the relationship
intended by this Agreement is that of independent contractor.  

8.

Assignment and Change in Ownership.  Capstone and MUSCLEPHARM may assign or
transfer their rights under this Agreement to a third party, including an
affiliate of the transferor, that is acquiring substantially all of its business
and assets (an “Acquirer”). Such a transaction as well as any transaction in
which a majority of the voting stock of a party hereto is being acquired in one
or more related transactions is referred to as a “Change of Control
Transaction.  A party subject to a Change of Control Transaction shall give the
other party to this Agreement thirty (30) days prior written notice (unless
prohibited by confidentiality, in which event not later than three business days
after consummation), and each party agrees that it must assign this Agreement to
any Acquirer that is acquiring substantially all of its business and assets and
that such an Acquirer shall expressly and fully assume this Agreement in a
written instrument delivered to the other party not later than three business
days after consummation of the Change of Control Transaction.  In addition, in
the event of a Change of Control Transaction in which an Acquirer is acquiring
substantially all of the business and assets of Capstone Nutrition, it shall
also assume all of

 

- 2 -

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

--------------------------------------------------------------------------------

 

Capstone Nutrition’s obligations under the Manufacturing Agreement.  Except as
provided above, neither party may assign or transfer its rights under this
Agreement without the other party’s written consent.

9.

Entire Agreement.  This Agreement constitutes the full and entire understanding
and agreement between and among the Parties with respect to the subject matter
hereof, and supersedes any other written or oral agreement or understanding
between and among the parties relating to the subject matter hereof.

10.

Governing Law.  The provisions of this Agreement shall be governed by the laws
of the state of Florida, regardless of conflict of laws.  The parties agree that
the exclusive venue to hear any dispute arising out of this Agreement shall be
the state or federal courts located in Miami Florida.  Each party also submits
to the personal jurisdiction of said courts.

11.

Amendment; Waiver. No modification of or amendment to this Agreement shall be
valid unless in a document in writing signed by all the Parties hereto and
referring specifically to this Agreement and stating the Parties’ intention to
modify or amend the same.  Any waiver of any term or condition of this Agreement
must be in a document in writing signed by the Party sought to be charged with
such waiver referring specifically to the term or condition to be waived, and no
such waiver shall be deemed to constitute the waiver of any other breach of the
same or of any other term or condition of this Agreement.  No delay or omission
to exercise any right, power or remedy accruing to any Party, upon any breach or
default of any other Party, shall impair any such right, power or remedy of such
non-breaching or non-defaulting Party, nor shall it be construed to be a waiver
of any such breach or default, or an acquiescence therein, or of or in any
similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.

12.

Representations and Warranties. Each party represents, warrants and covenants to
the other party that:

(a)

It has the full right, power and authority to enter into the Transaction
Documents and to perform its obligations hereunder and thereunder; and (ii) it
has acquired all rights necessary to perform under the Transaction Documents as
contemplated herein and therein. No third party consents are required to perform
its obligations under the transaction documents.

(b)

It has duly executed and delivered this Agreement and the other applicable
Transaction Documents and, assuming due authorization, execution and delivery by
the other party, this Agreement and the applicable Transaction Documents
constitutes its legal, valid and binding agreement, enforceable against it in
accordance with its terms.

(c)

It is duly organized, validly existing and in good standing under the laws of
the State of its formation.  It has all requisite power to own its properties
and to carry on the business as it is now being conducted and is intended to be
conducted and is duly licensed or qualified to do business in each jurisdiction
in which the nature of its business or the ownership or leasing of its
properties makes such license or qualification necessary.  

(d)

Neither the execution, delivery nor performance by it of this Agreement or any
of the applicable Transaction Documents does or will (a) violate, conflict with
or result in the breach of any provision of its organizational documents, (b)
conflict with or violate any law or governmental authorization applicable to it
or any of its assets or its business, or (c) conflict with, result in any breach
of, constitute a default (or event which with the giving of notice or lapse of
time, or both, would become a default) under, require any consent under, or give
to others any rights of termination, amendment or acceleration of, or result in
the creation of any encumbrance on any of its assets pursuant to, any note,
bond, mortgage or indenture, contract, agreement, lease, license, permit or
franchise to which it is a party or by which any of its assets is bound or
affected.

 




 

- 3 -

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the day and year first written above.

 

For F.H.G. Corporation D/B/A Capstone

 

For MUSCLEPHARM CORPORATION

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

Date of signature:

 

 

Date of signature:

 

 

 

- 4 -

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.